COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

BARRY KENNETH BROWN, JR.,                        §
                                                                   No. 08-16-00149-CR
                     Appellant,                  §
                                                                     Appeal from the
v.                                               §
                                                                    78th District Court
THE STATE OF TEXAS,                              §
                                                                 of Wichita County, Texas
                     Appellee.                   §
                                                                     (TC# 46,285-B)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.